DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “the first arcuate projection is configured to be received within the first arcuate aperture.”  However, the arcuate projection 28 is received in arcuate aperture 30, noting that the projection is extends from one clamping half and the aperture extends into the other clamping half (fig 6).  Fig. 6 shows that the first arcuate projection 28 is received by the second arcuate aperture.
	Claim 1 also recites that “the second arcuate projection is configured to be received within the second arcuate aperture.” However, the arcuate projection 28 is received in arcuate aperture 30, noting that the projection extends from one clamping half and the aperture extends into the other clamping half (fig 6).  Fig. 6 shows that the second arcuate projection 28 is received by the first arcuate aperture.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Claims 1, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,355,905 to Toll et al. in view of US 9,653,901 to Miyamoto et al.
	Regarding claim 1, USP ‘905 discloses the limitations of the present application, as underlined in the below chart.
17/658,730
US 11,355,905
1. A mounting bracket assembly, comprising: a clamp defining a first clamp member and a second clamp member, the first and second clamp members joined by a hinge mechanism, the first and second clamp members further defining a hinge interlocking mechanism, the hinge interlocking mechanism comprising: a first arcuate aperture extending into the first clamp member; a second arcuate aperture extending into the second clamp member; a first arcuate projection extending from the first clamp member, the first arcuate projection is configured to be received within the first arcuate aperture; and a second arcuate projection extending from the second clamp member, the second arcuate projection is configured to be received within the second arcuate aperture; a locking mechanism comprising a tongue member projecting from the first clamp member and a slotted opening defined by the second clamp member, the tongue member configured to be releasably received in the slotted opening, and the tongue member comprising a plurality of serrations extending along a length of the tongue member and across a width of the tongue member; a wedge-shaped pawl having a plurality of teeth disposed within the slotted opening, the plurality of teeth configured to interlock with the plurality of serrations when the tongue member is inserted into the slotted opening; and a mounting member defined in at least one of the first clamp member or the second clamp member, the mounting member defining a mounting insert channel configured to receive a clamp mounting attachment.
1. A mounting bracket assembly, comprising: a clamp member formed of a plastic material defining a first clamp member and a second clamp member joined to the first clamp member by a hinge mechanism, wherein the first and second clamp members each define an arcuate profile shaped to enclose an elongate member, the first and second clamp members further defining a hinge interlocking mechanism, the hinge interlocking mechanism comprising: a first arcuate projection extending from the first clamp member; a second arcuate projection extending from the second clamp member; a first arcuate aperture extending into the first clamp member; and a second arcuate aperture extending into the second clamp member, wherein the first arcuate projection is configured to be received within the first arcuate aperture, and wherein the second arcuate projection is configured to be received within the second arcuate aperture; a locking mechanism having a tongue member projecting from the first clamp member and a slotted opening defined by the second clamp member, wherein the tongue member is configured to be releasably received in the slotted opening, wherein the slotted opening is positioned adjacent the arcuate profile of the second clamp member, and wherein the tongue member defines a plurality of serrations extending along a length of the tongue member and across a width of the tongue member; a wedge-shaped pawl having a plurality of teeth disposed within the slotted opening, wherein the plurality of teeth are configured to interlock with the plurality of serrations when the tongue member is inserted into the slotted opening; and a mounting member defining a mounting aperture configured to receive an attachment feature therethrough.


	USP ‘905 does not disclose a mounting member defined in at least one of the first clamp member or the second clamp member, the mounting member defining a mounting insert channel configured to receive a clamp mounting attachment.
	However, Miyamoto ‘901 discloses a mounting member 10 defined in at least one of the first clamp member or the second clamp member (fig 4), the mounting member 10 defining a mounting insert channel configured to receive a clamp mounting attachment 101 in order to mount the clamp relative to a surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of USP ‘905 with the mounting member of Miyamoto ‘901 in order to mount the clamp relative to a surface.
	Further, claims 17 and 18 of the present application include the same claim language as claims 8 and 9 of USP ‘905. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-7, 9, 11-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0243824 to Desai et al. in view of US 3,581,349 to Verspieren and JP H0543721 U.

	Regarding claim 1, Desai ‘824 discloses a mounting bracket assembly, comprising: a clamp defining a first clamp member 26 and a second clamp member 28, the first and second clamp members joined by a hinge mechanism 22, the first and second clamp members further defining a hinge interlocking mechanism, the hinge interlocking mechanism comprising: a first arcuate aperture 29 extending into the first clamp member; a second arcuate aperture 33 extending into the second clamp member; a first arcuate projection 27 extending from the first clamp member, the first arcuate projection is configured to be received within the first arcuate aperture (see above 112 rejection); and a second arcuate projection 31 extending from the second clamp member, the second arcuate projection is configured to be received within the second arcuate aperture (see above 112 rejection); a locking mechanism comprising a tongue member 34/36 projecting from the first clamp member and a slotted opening 40 defined by the second clamp member, the tongue member configured to be releasably received in the slotted opening, a wedge-shaped pawl 42 disposed within the slotted opening; and a mounting attachment 21.
	Verspieren ‘349 teaches a tongue member 19 comprising a plurality of serrations 16 extending along a length of the tongue member and across a width of the tongue member; a wedge-shaped pawl having a plurality of teeth 25 disposed within a slotted opening 23, the plurality of teeth configured to interlock with the plurality of serrations when the tongue member is inserted into the slotted opening (figs 1-3) in order to lock the clamp. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Desai ‘824 with the teeth and serrations taught in Verspieren ‘349 in order to adjustably lock the clamping parts relative to various sized objects.
	JP ‘721 teaches a mounting member defined in at least one of the first clamp member or the second clamp member, the mounting member defining a mounting insert channel 25 configured to receive a clamp mounting attachment 12/15.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting attachment of Desai ‘824 with the mounting member and received clamping member of JP ‘721 in order to attach the clamp to a surface wherein the mounting member is interchangeable.
	Regarding claim 2, Desai ‘824, as modified, where JP ‘721 discloses further comprising the clamp mounting attachment 12/15 (see above motivation).  
	Regarding claim 3, Desai ‘824, as modified, where JP ‘721 discloses wherein the clamp mounting attachment comprises: a connector 17ab for connecting with the mounting insert channel 25; and a mount 12 for mounting the clamp mounting attachment 12/15 to a substrate.
	Regarding claim 4, Desai ‘824, as modified, where JP ‘721 discloses wherein the mounting insert channel 25 could comprise a T-slot defined in a bottom side of the second clamp member, and wherein the clamp mounting attachment 12/15 could comprise a T-slot connector configured for sliding engagement with the T-slot.  JP ‘721 teaches the shape of the head member and the shape of the accommodating recess are not limited to those described and any shape is acceptable as long as it can move.
	Regarding claims 5, 12 and 13, Desai ‘824, as modified, could disclose wherein the second clamp member 28 defines a second curved projection configured to be received within a corresponding second channel defined by the first clamp member, because such a modification would be a mere duplication of parts (and shown in the art).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include another curved projection and channel relative to the second clamping member for alignment of the clamp halves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 6, Desai ‘824, as modified, where JP ‘721 discloses wherein the mounting insert channel further comprises a channel wedge 33a configured for snap-fit engagement with a cantilever lug 15 defined in the clamp mounting attachment 12/15.
	Regarding claim 7, Desai ‘824, as modified, where JP ‘721 discloses wherein clamp mounting attachment further comprises a mount, wherein the mount comprises at least one of a mounting arrowhead 16a, a mounting fir tree, a mounting oval fir tree, or a mounting edge clip.
	Regarding claim 9, Desai ‘824, as modified, where JP ‘721 discloses wherein clamp mounting attachment 12/15 further comprises a mount 12, wherein the mount comprises at least one of a mounting arrowhead 12, a mounting fir tree, a mounting oval fir tree, or a mounting edge clip.
	Regarding claim 11, Desai ‘824, as modified, where JP ‘721 discloses wherein the mounting insert channel 15 further comprises a channel wedge 33a configured for snap-fit engagement with a cantilever lug 15 defined in the clamp mounting attachment 12/15.
	Regarding claim 14, Desai ‘824, as modified, discloses wherein the first and second clamp members 26/28 each define an arcuate profile shaped 32/14 to enclose an elongate member (fig 2).
	Regarding claim 15, Desai ‘824, as modified, discloses wherein the slotted opening 40 is positioned adjacent the arcuate profile 14 of the second clamp member 28.
	Regarding claim 16, Desai ‘824, as modified, could disclose wherein the clamp 10 is formed of a plastic material and wherein the clamp mounting attachment (as modified by JP ‘721) is formed of a plastic material.  It would have been obvious to one having ordinary skill in the art before the time the invention was made to use plastic for the clamp and insert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 19, Desai ‘824, as modified, discloses wherein the hinge mechanism 27/29/31/33 maintains alignment between the tongue member 34/36 and the slotted opening 40 as the first clamp member 26 is closed around the elongate member (fig 2).
	Regarding claim 20, Desai ‘824, as modified, discloses wherein the hinge mechanism 27/29/31/33 maintains alignment between the plurality of serrations and the wedge-shaped pawl (as modified by Verspieren ‘349) as the first clamp member 26 is closed around the elongate member (fig 2).

	Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0243824 to Desai et al. in view of US 3,581,349 to Verspieren and JP H0543721 U as applied to claims 1-7, 9, 11-16, 19 and 20 above, and further in view of US 4,609,171 to Matsui.
	Regarding claims 8 and 10, Desai ‘824, as modified, discloses a clamp having a hinge and hinge mechanism including a mounting attachment with insert.
	Matsui ‘171 teaches a clamp 14/16 with a mount that comprises an adhesive 34.  
10. The mounting bracket assembly according to claim 2, wherein the clamp mounting attachment comprises a mount, wherein the mount comprises an adhesive in order to fix the clamp to a surface.
	It would have been obvious to one having ordinary skill in the art before the time the invention was made to further modify the mounting insert of Desai ‘824, as modified, with the adhesive as taught in Matsui ‘171 in order to support the clamp relative to a surface, noting that the modified mounting insert is still an interchangeable mounting insert.  In some instances, and adhesive may be a better support option depending on the type of surface that will support the clamp. 

	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0243824 to Desai et al. in view of US 3,581,349 to Verspieren and JP H0543721 U as applied to claims 1-7, 9, 11-16, 19 and 20 above, and further in view of US 8,833,706 to Elsmore et al.
	Regarding claim 17, Desai ‘824, as modified, discloses a clamp having a hinge and hinge mechanism including a mounting attachment with insert
	Elsmore ‘706 teaches a clamp having a hinge, a mounting attachment and an elongate tension tab 15 coupled to the clamp, wherein the tension tab 15 is configured to be received by a tensioning device to apply a predetermined pressure to said first and second clamp members. 
	It would have been obvious to one having ordinary skill in the art before the time the invention was made to further modify the clamp of Desai ‘824, as modified, with the tension tab as taught in Elsmore ‘706 in order to lock the clamp offering more security when connected relative to an object.
	Regarding claim 18, Desai ‘824, as modified, where Elsmore ‘706 discloses wherein the tension tab defines a T- shaped head and the tension tab is received within a tension tab aperture 14 defined by the second clamp member (Elsmore ‘706, fig 1, col. 1, line 55).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any one of the listed prior art could be used in subsequent office actions.  The list of clamps is as follows: US-9653901-B2 OR US-5806812-A OR US-10982795-B2 OR US-2884214-A OR US-20050253025-A1 OR US-20070034769-A1 OR JP-H0543721-U.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632